DENIED; and Opinion Filed April 8, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00366-CV

          IN RE HYDROSCIENCE INC, AND DWIGHT M. FRANCIS, Relators

                 Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-3690

                            MEMORANDUM OPINION
                         Before Justices Bridges, Stoddart, and Schenck
                                  Opinion by Justice Stoddart
       This petition for writ of mandamus presents that question whether the trial court abused

its discretion in refusing to quash the deposition of an attorney who is counsel for one of the

parties in the case. The underlying suit is an attorney malpractice case brought derivatively by

Hydroscience Inc., against an attorney who represented Hydroscience Technologies, Inc. in the

settlement of a prior lawsuit. Hydroscience Technologies, Inc. seeks to depose relator Dwight

M. Francis, the attorney who represented the parent of Hydroscience Inc. in the settlement of the

prior suit and who currently serves as counsel for Hydroscience Inc.

       The petition is premature. Borden, Inc. v. Valdez, 773 S.W.2d 718, 720 (Tex. App.—

Corpus Christi 1989, no writ) (“The problem, however, is that no questions have been asked and

we may only speculate as to the substance of what would be revealed should [the attorney] be

deposed. This, we cannot do.”); Hilliard v. Heard, 666 S.W.2d 584, 585 (Tex. App.—Houston

[1st Dist.] 1984, no writ) (“The possible future assertion of such claims does not require
preemptive rulings by the court. Whether or not such claims will be asserted is conjectural until

they are made of record, and the mere prospect that such privilege or immunity will be urged on

deposition does not justify prior restraint on the taking of a deposition.”).    We DENY the

petition.




                                                    / Craig Stoddart/
                                                    CRAIG STODDART
150366F.P05                                         JUSTICE




                                              –2–